DLD-182                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-3657
                                      ___________

                          IN RE: PARGEV GAZDHYAN, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2:17-cv-00218)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 9, 2019
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                             (Opinion filed August 20, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Pargev Gazdhyan seeks a writ of mandamus in connection with a

28 U.S.C. § 2255 motion he filed in the District Court. For the reasons that follow, we

will dismiss Gazdhyan’s mandamus petition as moot.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
      In April 2018, Gazdhyan filed a motion to vacate, set aside, or correct his sentence

under § 2255 in the District Court. On December 11, 2018, Gazdhyan filed this

mandamus petition, asking that we direct the District Court to rule on his § 2255 motion

“in an expedited fashion.” Mandamus Petition, at 1. Just over one month later, on

January 23, 2019, the District Court issued a memorandum and order, denying

Gazdhyan’s § 2255 motion.

      Because Gazdhyan has now obtained the relief he sought, an adjudication of his

§ 2255 motion, his mandamus petition is now moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698–99 (3d Cir. 1996). We will therefore dismiss the petition.




                                            2